Citation Nr: 1312079	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  09-01 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma.  

2.  Entitlement to service connection for squamous cell carcinoma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1948 to July 1952.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and May 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In October 2010, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

In January 2011 and May 2012, the Board remanded these issues for further evidentiary development.  The requested development was completed in part, and the case has now been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claims for service connection.

In February 2011, the Veteran submitted a signed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs).  Following the May 2012 Board Remand, these records were obtained.

The Veteran also submitted a release to obtain records from Kaiser Permanente, dated May 31, 2012.  The VA requested these records on August 3, 2012.  In a response received at the AMC on August 16, 2012, Kaiser Permanente requested additional information as the release did not provide a name and address of who to send the records to.  See "Box 3" of Kaiser Permanente Authorization for Release.  The Veteran was never informed that these records could not be obtained, nor did the AMC request that he submit an additional release, either to the VA or to Kaiser Permanent.  While the AMC did inform the Veteran when it was having problems obtaining other private treatment records, he was not alerted that his Kaiser Permanente authorization had been returned as insufficient.  See e.g., October 2012 letter to Veteran requesting additional authorization be signed.

Upon receipt of a substantially complete application for benefits, VA will make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 C.F.R. 3.159(c) (2012).  In obtaining relevant records from a non-Federal agency or department, these efforts will generally consist of an initial request and at least one follow up.  Id at (c)(1).  That was not done in this case.  

On remand, the Veteran should again be asked to provide authorization and consent for VA to obtain relevant treatment records from Kaiser Permanente.  This may require that the Veteran submit Kaiser Permanente's specific authorization for release of records, which should include information as to where the Veteran wants the records sent.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Ask the Veteran to provide authorization to obtain any outstanding, relevant private records, to include records from Dr. Allmon at Kaiser Permanente.  The Veteran should be asked to include addresses for all identified providers.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

